Giegebich, J.
The only questions involved upon this appeal arise from a determination of the facts, as to which there was a *744conflict of testimony. The finding of the justice in favor of the defendant is warranted by the evidence, and we see no reason for disturbing such determination in the absence of the elements which are requisite to a review of the facts. Lynes v. Hickey, 4 Misc. Rep. 522.
As we are unable to discover any ground for disturbing the judgment, it should be affirmed, with costs.
Beekman, P. J., and O’Gorman, J., concur.
Judgment affirmed, with costs.